Case 2:19-cv-00898-TAD-KK Document 15 Filed 12/17/19 Page 1 of 2 PageID #: 114




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 LAKE CHARLES DIVISION


JANNA M. BANKS                                        CASE NO. 2:19-CV-00898

VERSUS                                                JUDGE TERRY A. DOUGHTY

WAITR HOLDINGS, INC.                                  MAG. JUDGE KATHLEEN KAY


                                           JUDGMENT

       For the reasons set forth in this Court’s Ruling,

       IT IS ORDERED, ADJUDGED AND DECREED that Defendant Waitr Holdings, Inc.,

Motion to Compel Arbitration and Dismiss Collective Action Complaint [Doc. No. 4] is

GRANTED IN PART AND DENIED IN PART. To the extent the motion seeks to compel

arbitration of Plaintiff Janna M. Banks’ claims under the Fair Labor Standards Act, the motion is

GRANTED. To the extent that Waitr moves for dismissal of the claims with prejudice the

motion is DENIED.

       IT IS FURTHER ORDERED that the Clerk of Court administratively terminate this

action in his records, without prejudice to the right of the parties to reopen the proceedings. All

pending deadlines and motions are terminated, to be re-urged by counsel when the time is right.

This closure shall not be considered a dismissal of this matter, and should further proceedings in

it become necessary or desirable, any party may initiate it in the same manner as if this portion of

the Court’s Judgment had not been entered.
Case 2:19-cv-00898-TAD-KK Document 15 Filed 12/17/19 Page 2 of 2 PageID #: 115



      Monroe, Louisiana, this 17th day of December, 2019.



                                                 ____________________________________
                                                         TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE




                                            2
